Exhibit 99.6 CONSENT of QUALIFIED PERSON I, Brian Wolfe, consent to the public filing of the technical report titled Esaase Gold Project, Ghana and dated 4 November 2011, effective 22 September 2011 (the "Technical Report"), by Keegan Resources Inc. I also consent to any extracts from or a summary of the Technical Report in the press release dated September 22, 2011 (the "Press Release") of Keegan Resources Inc. I certify that I have read the Press Release filed by Keegan Resources Inc. and that it fairly and accurately represents the information in the sections of the Technical Report for which I am responsible. Dated this 4th day of November 2011 Brian WolfeBSc. Hons (Geol.), (MAIG, MAusIMM) Principal Consultant - Resources Coffey Mining Pty Ltd. Coffey Mining Pty Ltd ABN 52 MINEWPER00680AH 1162 Hay Street, West Perth WA 6005 Australia PO Box 1671, West Perth WA 6872 Australia T (+61) (8) 9(+61) (8) 9324 8877 coffey.com
